IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-76,917-01


EX PARTE DAVID MICHAEL GIDDENS, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F40150 IN THE 249TH DISTRICT COURT
FROM JOHNSON COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of capital murder
and injury to a child by omission and sentenced to imprisonment for life on each count. The Tenth
Court of Appeals affirmed his convictions. Giddens v. State, No. 10-07-00076-CR (Tex. App.-Waco
April 16, 2008, pet. ref'd). 
	Applicant contends that trial counsel rendered ineffective assistance and the State failed to
correct false testimony. On November 16, 2011, the trial court made findings of fact and conclusions
of law based on the trial record and a sworn affidavit counsel prepared. The trial court concluded that
counsel was not ineffective. 
	The trial court's findings and conclusions did not fully address all fact issues necessary to
the resolution of Applicant's claims. Nonetheless, this Court has undertaken an independent review
of all the evidence in the record. Therefore, based on the trial court's findings and conclusions as
well as this Court's independent review of the entire record, we deny relief.


Filed: May 2, 2012
Do not publish